MEMORANDUM **
John Nathan Meadows, Jr., appeals from his guilty-plea conviction and 97-month sentence imposed for possession of, receiving, and distributing material involving the sexual exploitation of minors, in violation of 18 U.S.C. §§ 2252(a)(2) and (a)(4).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Meadows has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Meadows has not filed a pro 'se supplemental brief.
Our independent review of the record pursuant-to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.